AUSTIN.   TEXAS    7

                       March 30, 1970


Honorable Robert S. Calvert      Opinion NO. M- 601
Comptroller of Public Accounts
State Capitol Building           Re: .Interagency contract pro-
Austin, Texas 78711                   posed between the Comptroller
                                      and the Attorney General
                                      concerning electronic termi-
                                      nal for use of the electronic
                                      data processing center op-
Dear Mr. Calvert:                     erated by the Comptroller.
          Your request for an opinion reads as follows:
          "Thank you for your letter-of March 10
     relative to connecting a terminal in your of-
     fice to my,,.computer.
         YSince the passage of the Interagency
    Cooperation,Act this office has held a de-
    partment may not buy equipmentnot needed by
    the department but used solely.to perform a
    contract,with another department.
         "So there ,may be no questionof reim-
    bursement to,the Comptroller,under an Inter-
    agency Contract with you, (assuming Board of
    Control approval), I requestyour official
    opinion if the Comptroller may be paid under
    each of the,following:
          "J,
            W The Comptroller contracts with a
     third party to system design, program, test,
     and the documentation necessary to the op-
     eration of your terminal, none of such serv-
     ices necessary to the operation of the Comp-
     troller's.Department.
          "2. Xhe Comptroller's     staff does the
     system design,,programming,    testing and
     documentation 'necessary for   the~operation of
     your terminal, none of such    services necessary


                       -2868-
                                                       .   .




Hon. Robert 6. Calvert, page 2 (R-601)


     to the operation of the Comptroller's De-
     partment.
          "3., The Comptroller increases its rental
     contract with IBM for devices added to~its com-
     puter configuration, neceesary:to handle the
     additfon:.ofyour terminal/such devices not
     necessary tomthe,operation of the Comptroller's
     Department.
          "4. The increased charges by IBM on a
     System Management Agreementtwhich are due to
     the addition of your terminal:,such terminal
     not necessary to the operation of,the Comp-
     troller's:Department."
           Article 6252-12, vernon's~civil Statutes-,reeds as
follows:
         !!Promand after the'effective-date of
    this,Act every state,agency:wherever practi-
    cable shall use the electronic data processing
    center operated by the Comptroller of Public
    Accounts::knperforming such accounting and
    data processing activities of.the agency as
    may be practically adapted to the use of
    this equipment. 'The Comptrolles~of Public
    Accounts~shall permit the use of the central
    electronic computing and data processing
    center equipment by all other agencies of
    the state with or without charge, but under
    such rulesY,andregulations~as may insure the
    proper use and functioning of'such equipment
    for the efficient and economical management
    of state government."
          Section<,3of Article,4415432). .Vernon's Civil
Statutes.,provides .in part as follows:
        ".,",iftny.state.agency
                             may enterinto and
     perform a ,written agreementor. contract with
     other agencies.of the statefori furnishing
     necessary,~andeuthorized,special.or technical
     services, including the services ~of employees,
     the services of materials, or'the services of
     equipment, . . ."



                        -2869-
Hon. Robert S, ~Calvert, page 3 (M-601)


          In Attorney General's Opinion M-160 t1967),'it was
held that under the provisions of Article 4413(32) the University
of Texas ,might enter into interagency contracts with the Co-
ordinating Board.,whereby it will furnish the Coordinating
Board at cost certain data processing equipment and services.
          Section 41 of Article V of House Bill 2, Acts 61st
Leg., 2nd C.S,~1969 (current General'Appropriation Act) pro-
vides in part as'follows:
         II. ,*.* It is the expressed intent of the
    Legislature.that,existing.tabulating and data
    processing installations of the State Govern-
    ment sbald be efficiently utilized through
    interagency agreements with State departments
    and agencies needing such services, prior to
    the expenditure of public.funds for separate
    and additional installations:of~euch equip-
    ment."
          In view,of the foregoing you are advised that the
Comptroller.of Public Accounts and the Attorney General may
enter into interagency contracts as outlined in your request
for the use of certain data processing equipment in the Comp-
troller's office and the Comptroller may be reimbursed at
cost pursuant to Section 3, Article 4413(32) and Article
6292-12.
                       SUMMARY

          The Comptroller of Public Accounts and the
     Attorney General may enter into interagency
     contracts as outlined in the request for the
     use of certain data processing equipment in the
     Comptroller's office and the Comptroller may be
     reimbursed at'cost pursuant to Section 3, Article
     4413(32) land Article 6252-12, Vernon's Civil
     Statutes.
                                    n




                                          neral of Texas

Prepared~by~.JohnReeves
Assistant Attorney General


                       -2870-
Hon. Robert S, Calvert, page 4 (M-601)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen , Acting Co-Chairman
William J. Craig
Fielding Early
R. D. Green
Jerry Roberts
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                        -2871-